FINAL JUDGMENT.
This cause coming on to be finally heard and considered, and it appearing to the Court that on November 26, 1935, this Court did order that the relator's demurrer to the respondent's return to the alternative writ of mandamus be *Page 375 
visited back upon the relator's writ of mandamus and sustained against the same (State, ex rel. Lane Drug Stores, v. Simpson,122 Fla. 582, 166 So. 227), which order of this Court was adhered to by an order of this Court on rehearing entered herein on February 25, 1936 (State, ex rel. Chavers, v. Lee, 122 Fla. 638,166 So. 262) and by a subsequent order denying an extraordinary petition for further rehearing, entered on March 23, 1936 (State,ex rel. X-Cel Stores, v. Lee, 122 Fla. 700, 166 So. 574), and the Court being now advised of its judgment to be entered in the premises, it is thereupon considered, ordered and adjudged by the Court that Chapter 16848, Acts of 1935, Laws of Florida, with the exception of the gross receipts taxes imposed by Classes 2 to 6, both inclusive, of Subdivision B of Section 4 of said Chapter 16848, is a valid and enforceable law of the State of Florida, notwithstanding the divers and several objections averred against the same, considered and overruled by the Court in its opinions heretofore filed herein, and that therefore relator's writ of mandamus herein is bad in substance and insufficient in law, and such as ought to be quashed by the judgment of the Court entered consequent on the demurrer heretofore sustained to same, as well as the proceeding dismissed, and the respondent herein ordered to go hence without day, all of which is now finally adjudged and determined to be done pursuant to this, the final judgment of this Court in this cause. It is further ordered that the costs herein, to be calculated by the Clerk, be taxed against the relator, for which let execution issue. *Page 376